IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                             : No. 151 DB 2014 (No. 85 RST 2014)
                                             :
                                             :
MARIAN THAYER VITO                           : Attorney Registration No. 51720
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM ADMINISTRATIVE SUSPENSION              : (Chester County)


                                         ORDER


PER CURIAM


       AND NOW, this 31st day of December, 2014, the Report and Recommendation of

Disciplinary Board Member dated December 22, 2014, is approved and it is ORDERED that

Marian Thayer Vito, who has been on Administrative Suspension, has never been

suspended or disbarred, and has demonstrated that she has the moral qualifications,

competency and learning in law required for admission to practice in the Commonwealth,

shall be and is, hereby reinstated to active status as a member of the Bar of this

Commonwealth. The expenses incurred by the Board in the investigation and processing

of this matter shall be paid by the Petitioner.